Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the filing of 11-16-2021 Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogger et al. (“Cogger” 6032184) in view of Hengsterman (20190132448 A1) and Kannan et al. (“Kannan-1” 20130129076 A1). 
Claim 1: Cogger discloses a computing system comprising: storage containing data structures storing a plurality of records of technical problems requested to be addressed on behalf of one or more contacts; and an interaction management application configured to, when executed by a processor of the computing system, perform operations comprising (Column 12, Lines 13-65 and Column 13, Lines 4-55; customer profile and trouble ticket information obtained): 
generating an interaction entry representing an interaction related to a technical problem, wherein the interaction comprises a communication with a contact of the one or more contacts (Column 12, Lines 13-65 trouble ticket setup (storage) and Column 13, Lines 4-55); 
receiving an identifier associated with a record of a particular technical problem (Column 13, Lines 15-20; trouble code associated with ticket and problem);

Cogger may not explicitly disclose persistent storage capability including receiving an identifier associated with a record stored in the data structures of the persistent storage, wherein the identifier is provided by the contact during the interaction; retrieving the record from the data structures of the persistent storage using the identifier; 
Hengsterman is provided because it discloses a persistent storage that facilitates retrieval of information based on access identifiers (Paragraphs 35-37).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide a storage format with identifiers for retrieval of records in Cogger. One would have been motivated to provide the functionality because it allows for improved access control which enhances the security and overall system operability. 
Regarding, generating a mapping between the identifier and the interaction entry to indicate the particular technical problem addressed during the interaction; and storing the generated mapping in the interaction entry (Cogger: Column 7, Lines 35-55; mapping).
Also see Kannan-1 which is provided because it discloses an entry relating to a particular problem addressed through an interaction and further a storing mapping of the entry (Paragraphs 23 and 31-33). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide an explicit interaction entry interface and mapping in Cogger. One would have been motivated to provide the functionality because it allows for improved services which lead to a better user experience. 
Claim 2: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 1, wherein the operations further comprise: based on retrieving the record of the particular technical problem from the data structures of the persistent storage, displaying a verification card comprising a plurality of data identifying a contact associated with the record of the particular technical problem; receiving confirmation that at least one data element from the plurality of data has been verified during the interaction; and based on receiving the confirmation, displaying visual representations of the record of the particular technical problem (Kannan-1: Figure 4, Paragraph 45; contact element related to trouble shooting; Cogger: Column 3, Lines 48-62; authentication used to populate issue). 
Claim 3: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 2, wherein the operations further comprise: based on receiving the confirmation, populating one or more input fields of the interaction entry with corresponding information from the record of the particular technical problem (Kannan-1: Paragraphs 32 and 39; pre-populate; Cogger: Column 3, Lines 48-63; populated ticket). 
Claim 4: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 1, wherein the identifier associated with the record of the particular technical problem is received by way of a search box provided by a user interface of the interaction management application (Cogger: Column 13, Lines 3-14; search), wherein, in response to receiving an input by way of the search box, the interaction management application is configured to search a plurality of fields of one or more data structures according to respective search parameters, wherein the plurality of fields correspond to a plurality of input fields contained in the interaction entry, and wherein the search parameters comprise one or more of (i) an exact match between the input and a value in one or more of the plurality of fields (Cogger: Column 13, Lines 3-20; match provides input in fields) or (ii) a partial match between the input and the value in one or more of the plurality of fields. The search box provides a search that finds an exact match for products and services into the fields.  
Claim 5: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 4, wherein the plurality of fields comprise two or more of (i) name, (ii) email, (iii) phone number, (iv) professional affiliation, (v) address, or (vi) identifier associated with a record of a technical problem (Kannan-1: Paragraph 32; history of customer would reasonably include name also populates fields for customer problem type and Cogger: Column 13, Lines 3-49; contact data fields).
Claim 6 is similar in scope to claims 1-3 and is therefore rejected under the same rationale.    
(Cogger: Column 12, Lines 13-65 and Column 13, Lines 4-55; identify contacts/profile and problem after authentication)
(Cogger: Column 15, Lines 15-39; interaction started)
(Hengsterman: Paragraphs 35-37; discloses a persistent storage that facilitates retrieval of information based on access identifiers) 
(Kannan-1: Paragraphs 23 and 31-33; discloses an interaction entry relating to a particular problem addressed during an interaction and further stores a mapping the entry)
Claim 7: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 6, further comprising additional data structures contained in the persistent storage storing a plurality of records of technical problems requested to be addressed on behalf of one or more of the contacts, wherein the operations further comprise: receiving, from the contact, an identifier associated with a record of the technical problem stored in the additional data structures; retrieving the record of the technical problem from the additional data structures using the identifier; and generating a mapping between the identifier and the interaction entry to indicate the technical problem addressed during the interaction. (Cogger: Column 12, Lines 13-65 trouble ticket setup (storage) and Column 13, Lines 4-55 and Kannan-1: Paragraphs 23 and 31-33). 
Claim 8: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 7, wherein the identifier associated with the record of the technical problem is received before starting the interaction related to the technical problem (Kannan-1: Paragraph 32; pre-populate with past history and Cogger: Column 14, Lines 3-12; ticket provided pre-populated data before dialog). 
Claim 9: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 7, wherein the plurality of data identifying the contact comprises at least the identifier associated with the record of the technical problem, and wherein retrieving the record of the contact based on the at least one data element comprises: retrieving additional data identifying the contact from the record of the technical problem in the additional data structures; and retrieving the record of the contact based on the additional data (Cogger: Column 12, Lines 13-65 trouble ticket setup (storage) Column 13, Lines 4-67; contact data retrieved through data). 
Claim 11: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 6, wherein receiving the plurality of data identifying the contact comprises: receiving the plurality of data by way of an interactive voice response system, wherein the communication with the contact comprises a voice communication (Kannan-1: Paragraph 15; voice). 
Claim 12: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 6, wherein receiving the plurality of data identifying the contact comprises: receiving the plurality of data by way of a chat system, wherein the communication with the contact comprises a chat communication (Kannan-1: Paragraph 15; chat).  
Claim 13: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 6, wherein receiving the plurality of data identifying the contact comprises: receiving the plurality of data from a computing device configured to store the plurality of data in association with log-in credentials of the contact, wherein the computing device is configured to provide the plurality of data in response to the contact requesting to start the interaction by way of the computing device after providing the log-in credentials to the computing device (Cogger: Column 3, Lines 32-42 and Column 11, Lines 50-65; log on). 
Claim 14: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 6, wherein receiving the plurality of data identifying the contact comprises: receiving the plurality of data from the contact by way of a web-based form (Kannan-1: Paragraph 15; chat can be web-based format).
Claim 16 is similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 17 is similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 18 is similar in scope to claim 8 and therefore rejected under the same rationale. 
Claim 19 is similar in scope to claim 9 and therefore rejected under the same rationale. 
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogger et al. (“Cogger” 6032184), Hengsterman (20190132448 A1) and Kannan et al. (“Kannan-1” 20130129076 A1) in further view of Kannan et al. (“Kannan-2” 20100138282 A1).
Claim 10: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 7, further comprising: at a first time, storing (i) the interaction entry and (ii) the mapping between the identifier and the interaction entry for later retrieval and analysis; at a second time later than the first time, analyzing (i) stored interaction entries and (ii) stored mappings between identifiers and corresponding interaction entries to identify one or more patterns in the technical problems requested to be addressed on behalf of the one or more of the contacts; generating a profile of the technical problems based on the one or more patterns, wherein the profile indicates frequencies with which different types of the technical problems are requested to be addressed on behalf of the one or more of the contacts; and storing the profile to be used in modifying a managed network in which at least a portion of the technical problems occur (Kannan-1: Paragraph 21 and 32; history of agent and customer mapping, type of problem). 
Additionally Kannan-2 is provided because it discloses a more detailed mapping of interactions which is used to provide analysis for a managed system for the lifecycle of customer interaction (Kannan-2: abstract, Paragraphs 34, 37, 88-92). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide the managed system lifecycle analysis in the system of Cogger. One would have been motivated to provide the functionality because it contributes to improved services that allow for a better user experience. 
Claim 20 is similar in scope to claim 10 and therefore rejected under the same rationale. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cogger et al. (“Cogger” 6032184), Hengsterman (20190132448 A1) and Kannan et al. (“Kannan-1” 20130129076 A1) in further view of Chang et al. (“Chang” 20180337918 A1)
Claim 15: Cogger, Hengsterman and Kannan-1 disclose a computing system of claim 6, but may not explicitly disclose wherein providing the indication on the interaction entry that the identity of the contact has been authenticated comprises: displaying visual indicia indicating a status of an authentication of the identity of the contact, wherein the visual indicia has a first appearance when the identity of the contact has been verified and a second different appearance when the identity of the contact has not been verified (Cogger: Column 15, Lines 3-20; invalid information provided with indicators such as arrows). 
Chang is provided because it discloses a contact verification with indicator (Paragraphs 380). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique for a known device ready for improvement and provide verification indicators for contacts found in Cogger. One would have been motivated to provide the functionality because it enhances the feedback capability currently found in Cogger which addresses invalid information thereby improving the system interaction experience. 


Response to Arguments
Applicant's arguments have been considered but they are not persuasive. Applicant argues that the office action is incomplete regarding claims 6 and 16. Examiner respectfully disagrees. Claim 6 has similar functionality as claims 1-3, therefore the mappings and motivations similarly apply, additionally areas of prior art are cited regarding limitations found in claim 6. Claim 16 is rejected under the same reasoning as claim 6. 
Applicant further argues that the cited references do not teach generating an interaction entry, retrieving a record of a particular technical problem using an identifier and generating a mapping between the identifier and interaction entry. Examiner respectfully disagrees. 
Regarding an interaction entry, Cogger provides a trouble ticket is opened:
“the customer opens a trouble ticket by remotely accessing the CSM customer management legacy system 20 using customer workstation 10. This second method is described with reference to the flow chart in FIG. 5 and the Problem 10 screen display shown in FIG. 6. Generally, the interactive process described in FIGS. 5 and 6 minimizes the amount of time it takes for a customer to open a trouble ticket.”
Regarding retrieving a record of a particular technical problem using an identifier and generating a mapping between the identifier and interaction entry, Cogger provides an identification of the network event and provides a mapping between events and options that can be provided for the trouble ticket:
“Specifically, with reference to FIG. 5, the trouble ticket opening process begins in step 204 where a problem classification dialog or screen display 300 is completed at customer workstation 10. Problem classification dialog 300 sets up the basis for opening a trouble ticket by identifying the network event type. Identifying the network-event type begins by filling in the ID type field. The ID type field classifies the network event (e.g., pertaining to a circuit number or 800 number). The selection is facilitated by a list box, activated by button 312, that includes both options. 
Depending upon the value of the ID type field, the customer's list of circuit numbers or 800 numbers will be displayed in a second list box activated by button 314. The selected value is placed in the number field. Next, values for the product field and the service field are selected. Products and their associated services are selected via list boxes activated by buttons 316 and 318, respectively. Generally, a selection of a particular value for the product field will dictate the selections available for the service field. A listing of exemplary products and their associated services is contained in Appendix A. 
Finally, a value is selected for the trouble description field. Again, the trouble descriptions available in the list box are dictated by the product and service values previously selected. In one embodiment, the selected trouble description is associated with a trouble code to be stored in the trouble ticket.”
Regarding claim 2, see rejection where a contact tab carousel allows for verification of correct interaction, along with authentication for population of the issue. 
Regarding claim 3, see rejection where population capabilities are provided through the prior art, after a verification, areas of the trouble ticket are populated enhancing usability.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

20120072229 A1 “COMMUNICATION, PROCESSING, AND DISPLAY OF SERVICE DESK CRITICAL ISSUE DATA” ZALDIVAR ET AL. [0029, 0032]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        2-10-2022